Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from engaging in disorderly conduct. He now challenges the determination as not supported by substantial evidence and on the ground that the Hearing Officer was biased. Finding both arguments to. be unavailing, we confirm. The misbehavior report, coupled with the testimony of petitioner and the other inmate involved in *696the incident, establish that petitioner and the inmate were engaged in unauthorized horseplay resulting in injuries to both. In our view, this proof constitutes substantial evidence to support the determination of guilt. Petitioner’s claim of Hearing Officer bias is belied by the record which reveals that he was afforded both a fair and an impartial hearing.
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.